PER CURIAM:
The motion to consolidate the appeals in the within matter is granted for the purpose only of these appeals from a single judgment of the district court.
The judgment of the district court is vacated and the causes are remanded with direction that the defendant school boards be required to file semi-annual reports similar to those required in United States v. Hinds County School Board, 5 Cir., 1970, 433 F.2d 611, 618-619. This remand order in no way affects the appeal in Dunn et al. v. Livingston Parish School Board et al., 430 F.2d 1261, in which a Rule 33 conference is scheduled.
. The request for attorney’s fees is denied.
Vacated and remanded with direction.